Petition unanimously dismissed without costs. Memorandum: In this CPLR article 78 proceeding initiated in this court pursuant to CPLR 506 (b) (1), petitioner seeks to annul a determination of respondent, Honorable John Rogowski, dated June 8, 1989, which denied his application for a pistol permit. Respondent denied petitioner’s application based upon petitioner’s prior actions in loaning his pistol to a friend who used it to kill another and then to commit suicide. Exercising poor judgment in the handling of a weapon has been recognized as a ground for revoking a pistol license (see, Matter of Lipton v Ward, 116 AD2d 474, 476-477; Matter of Silverberg v Dillon, 73 AD2d 838, appeal dismissed 49 NY2d 889, lv denied 50 NY2d 803). Even though the incident which resulted in revocation of petitioner’s pistol permit occurred approximately 22 years ago, considering the serious nature of the incident and petitioner’s lack of good judgment, respondent’s denial of petitioner’s application for a pistol permit was a proper exercise of his broad discretion as licensing officer. (Original art 78.) Present—Callahan, J. P., Doerr, Boomer, Green and Balio, JJ.